Citation Nr: 0319086	
Decision Date: 08/06/03    Archive Date: 08/13/03

DOCKET NO.  95-40 454	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD).

2.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
a psychiatric disability, including PTSD, claimed to be the 
result of December 1991 surgical treatment by the Department 
of Veterans Affairs.

3.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
headaches, bowel problems, and nerve damage to the right hand 
and arm, claimed to be the result of December 1991 surgical 
treatment by the Department of Veterans Affairs.

4.  Entitlement to an initial compensable rating for nerve 
damage, muscle atrophy, and chronic pain syndrome of the left 
upper extremity.

5.  Entitlement to special monthly compensation based on the 
loss of use of the left upper extremity.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARINGS ON APPEAL

The veteran and two acquaintances


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The veteran had active service from November 1970 to November 
1973.

This matter comes to the Board of Veterans' Appeals (Board) 
from April and September 1996 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Cleveland, Ohio.  Jurisdiction of the veteran's 
case was thereafter transferred to the Manila RO after he 
relocated.  

In the April 1996 rating decision, the RO determined that new 
and material evidence had not been received to reopen a 
previously denied claim of service connection for PTSD.  In 
the September 1996 rating decision, the RO denied 
compensation under 38 U.S.C.A. § 1151 for a psychiatric 
disability, including PTSD, headaches, a right arm and hand 
disability, and a bowel disability.  Also in the September 
1996 rating decision, the RO granted benefits under 
38 U.S.C.A. § 1151 for impotence (zero percent disabling), a 
neurogenic bladder disability (20 percent disabling), and 
additional disability of the left upper extremity (zero 
percent disabling).  All initial ratings were effective from 
April 12, 1996, the date of receipt of the veteran's claim.  
Finally, the RO denied a rating in excess of 20 percent for 
the veteran's service-connected left lower extremity 
disability.  

The veteran duly perfected an appeal with the September 1996 
rating decision, including the initial ratings assigned for 
his impotence, bladder disability, and left upper extremity 
disability.  He also appealed the effective dates assigned 
for his impotence and bladder disability.  

In a November 2001 statement, however, the veteran withdrew 
his appeal of the issues of entitlement to higher ratings for 
his bladder disability, impotence, and left lower extremity 
disability.  He also withdrew his appeal of the issues of 
entitlement to an effective date earlier than April 12, 1996, 
for the award of benefits under 38 U.S.C.A. § 1151 for 
impotence and a bladder disability.  Accordingly, the Board 
finds that such issues are no longer within its jurisdiction.  
See Hamilton v. Brown, 4 Vet. App. 528 (1993), aff'd, 39 F.3d 
1574 (Fed. Cir. 1994) (the Board is without the authority to 
proceed on an issue if the veteran indicates that 
consideration of that issue should cease); see also 38 C.F.R. 
§ 20.204 (2002).  The remaining issues on appeal are as set 
forth on the cover page of this decision.  


FINDINGS OF FACT

1.  In a November 1990 rating decision, the RO denied service 
connection for PTSD.

2.  Although the veteran was informed of this decision and of 
his appellate rights in a November 1990 letter, he did not 
submit a timely appeal.

3.  The evidence added to the record since the May 1990 
rating decision includes July 2000 private examination 
reports, not previously considered, which bear directly and 
substantially on the specific matters under consideration 
regarding the issue of service connection for PTSD.


CONCLUSIONS OF LAW

1.  The November 1990 rating decision denying service 
connection for PTSD is final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. § 20.1103 (2002).

2.  New and material evidence has been received to warrant 
reopening of the claim of service connection for PTSD.  38 
U.S.C.A. §§ 5107, 5108 (West 2002); 38 C.F.R. § 3.156 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has 
since been codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002).  This change in the law 
is applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  See Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  The Board has considered this new 
legislation with regard to the issues on appeal.  The Board 
finds, given the favorable decision below, that no further 
action by VA is required prior to addressing the issue of 
whether new and material evidence has been received to reopen 
a claim of service connection for PTSD.  As set forth below 
in the remand portion of this decision, however, the 
remaining issues on appeal require additional action as a 
result of the enactment of the VCAA.

I.  Factual Background

The veteran's service medical records are negative for 
complaints or findings of a psychiatric disability, including 
PTSD.  At his November 1973 service separation medical 
examination, no psychiatric abnormalities were detected.  

The veteran's DD Form 214 indicates that he had approximately 
eight months of foreign and/or sea service and received the 
National Defense Service Medal and Vietnam Service Medal.  He 
received no awards or decorations indicative of combat 
service.  His military occupational specialty was Amtrac 
crewman.  Additional service personnel records show that he 
served aboard the U.S.S. Fresno from November 1972 to January 
1973 in the contiguous waters of the Republic of Vietnam.  
Based on the evidence currently of record, it does not appear 
that he actually had any service in Vietnam proper.  

In May 1990, the veteran filed a claim of service connection 
for PTSD, claiming that he had PTSD as a result of his 
Vietnam experiences.  He indicated that his duties in Vietnam 
had included training South Vietnamese soldiers.  He 
indicated that "when Vietnam fell, I am sure these people we 
trained were executed by the North."  He claimed "that 
plays a heavy part on my mind."  The veteran also stated 
that a friend of his had stepped on a land mine "which blew 
his leg off and totally changed his life."  He also claimed 
that he "saw a man executed because of the stupid actions of 
one of my men."  The veteran explained that he blamed 
himself for the mistakes of his men.  He also indicated that 
drugs were everywhere in Vietnam and he had to deal with this 
on a regular basis.  

In support of the veteran's claim, the RO reviewed VA 
clinical records dated from February 1987 to August 1990.  In 
pertinent part, these records show that in April 1990, the 
veteran requested an evaluation for his "Vietnam 
experiences."  He described his in-service stressors, 
including training Vietnamese soldiers who he believed were 
eventually executed, having a buddy sustain injuries in a 
mine explosion, and seeing a man get shot while on "R and 
R."  After evaluating the veteran, the diagnoses were 
adjustment disorder with mixed emotional features, rule out 
PTSD, and rule out remission of paranoid psychosis.  
Thereafter, the veteran participated in Minnesota Multiphasic 
Personality Inventory (MMPI) which showed a profile of PTSD.  
The veteran also participated in therapy with a Vietnam 
group.  

In a November 1990 rating decision, the RO denied service 
connection for PTSD, noting that the veteran was not shown to 
have served in combat, that the record contained no evidence 
of stressors required to support an award of service 
connection for PTSD, and that the record did not contain a 
firm diagnosis of PTSD.  Although the veteran was advised of 
this decision and of his appellate rights in a November 1990 
letter, he did not appeal.

The veteran requested reopening of his claim of service 
connection for PTSD in November 1995.  In support of his 
claim, he submitted numerous pieces of evidence including VA 
and private clinical records, as well as evidentiary 
statements and hearing testimony.  The VA clinical records 
show that the veteran continued to participate in a PTSD 
therapy group on a regular basis.  He also participated in 
monthly individual therapy for issues related to his Vietnam 
experiences.  

Also submitted by the veteran was July 2000 psychiatric 
report from a private psychiatrist.  In detailing his Vietnam 
experiences for the psychiatrist, the veteran reported that 
in 1972, he had been transferred to Okinawa where he became 
an instructor in human relations.  He indicated that his task 
was to "involve the officers and other personel [sic] to get 
rid of vices and promote personality growth."  During this 
period, the veteran claimed that he had "some envious 
altercation" with an officer which resulted in his being 
assigned to a ship going to Vietnam.  He stated that aboard 
the ship, he was in fear for his life because "his presence 
as a human relations instructor, became a threat to his 
military comrades."  He also claimed that he was "exposed 
to a lot of physical threat" and was afraid of "druggies" 
threatening him while aboard ship.  After examining the 
veteran, the diagnostic impression of the psychiatrist was 
that the veteran had PTSD and dysthymic disorder.  

The veteran also submitted a July 2000 medical certificate 
from another private physician who indicated that the veteran 
had PTSD with major depression.  The physician indicated that 
during his evaluation of the veteran, "the STRESSORS were 
identified and established to be VIETNAM WAR EXPERIENCES THAT 
STILL HAUNTS AND BOTHERS [sic] THE PATIENT THROUGH FREQUENT 
FLASHBACKS AND NIGHTMARES."  (emphasis in original).

II.  Law and Regulations

Despite the finality of a prior adverse decision, a claim 
will be reopened and the former disposition reviewed if new 
and material evidence is furnished with respect to the claim 
which has been disallowed.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2002).

Pursuant to 38 C.F.R. § 3.156(a), "new and material 
evidence" is evidence not previously submitted which bears 
directly and substantially upon the specific matter under 
consideration, is not cumulative or redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  

The U.S. Court of Appeals for the Federal Circuit has 
emphasized that while not every piece of new evidence is 
"material," some new evidence may well contribute to a more 
complete picture of the circumstances surrounding the origin 
of a veteran's injury or disability, even where it may not 
eventually convince VA to alter its prior adverse decision.  
See Hodge v. West, 155 Fed. 3rd 1356 (Fed. Cir. 1998).

III.  Analysis

With these considerations, the Board must now review all of 
the evidence which has been submitted by the veteran or 
otherwise associated with the claims folder since the last 
final rating decision in November 1990.  This evidence 
includes two private examination reports which contain 
diagnoses of PTSD and relate that disorder to the veteran's 
active service.  

Obviously, this evidence is new in that it was not previously 
of record.  Moreover, the Board finds that this evidence is 
material.  At the time of the RO's previous decision in 
November 1990, the record contained no evidence of a firm 
diagnosis of PTSD, nor of a link between the veteran's 
claimed PTSD and his active service or any incident therein.  
As noted above, this new evidence expresses the opinion, 
based on the history provided by the veteran, that his 
currently diagnosed PTSD is be related to his claimed in-
service stressors.  Justus v. Principi, 3 Vet. App. at 512-
513 (holding that in determining whether evidence is new and 
material, the credibility of the evidence is generally 
presumed).  Therefore, given the nature of the veteran's 
claim, and presuming the credibility of this evidence for the 
limited purposes of this decision, the Board finds that the 
evidence discussed above is new and material evidence 
sufficient to reopen the claim of service connection for 
PTSD.  38 C.F.R. § 3.156(a) (2002).

Although the reopening requirements of 38 U.S.C.A. § 5108 
have been met, as set forth below, the Board has determined 
that additional development of the evidence is required prior 
to final consideration of this matter.


ORDER

New and material evidence having been received, the 
application to reopen the claim of service connection for 
PTSD is granted.


REMAND

As noted above, during the pendency of this appeal, the VCAA 
was enacted.  This new legislation requires that VA notify a 
claimant of the information and evidence necessary to 
substantiate a claim, including "which portion of any such 
information and evidence is to be provided by which party."  
See also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  A 
review of the record indicates that the appellant has not yet 
received the required notification.  

In addition, it is noted that after his appeal was certified 
to the Board in November 2002, the veteran submitted 
additional evidence pertinent to his claims.  He did not 
expressly waive his right to consideration of such evidence 
by the RO.  Under the version of 38 C.F.R. § 20.1304 
effective February 22, 2002, a waiver of RO review was not a 
necessary prerequisite to the Board's consideration of this 
additional evidence.  In May 2003, however, the Federal 
Circuit issued a decision which calls into question the 
continuing validity of this practice.  See Disabled American 
Veterans, et. al., v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  To ensure that the veteran receives 
every measure of due process, a remand for RO consideration 
of this evidence is necessary.

It also appears that additional evidentiary development is 
necessary prior to further consideration of the veteran's 
appeal.  In that regard, the Board notes that the record 
shows that in July 1982, the veteran sustained serious injury 
in a motorcycle accident, including a head injury, injuries 
to the cervical spine, and left upper extremity paralysis, 
secondary to a brachial plexus injury.  Subsequent medical 
records describe the veteran's left arm as "paralyzed, 
essentially flail."  See e.g. September 1989 VA medical 
examination report.

In December 1991, the veteran was admitted for surgery at the 
Cincinnati, Ohio, VA Medical Center in connection with his 
complaints of chronic left arm pain since the 1982 motorcycle 
accident.  Prior to the surgery, it was noted that the 
veteran's left arm was "basically non-functional with severe 
sharp spasms and pain in the left hand."  The veteran also 
complained of a three month history of increased pain in the 
right arm at the biceps tendon, unrelated to any injury.  The 
procedure performed at the hospital was a C4 through C7 total 
laminectomy with left C5 through C7.  There were reportedly 
no complications.

The veteran now claims that as a result of the December 1991 
surgery, he has various problems, including headaches, bowel 
problems, nerve damage to the right hand and arm, and a 
psychiatric disability.  Unfortunately, the medical record is 
unclear with respect to the veteran's allegations.  For 
example, the record shows that the veteran has been diagnosed 
with various psychiatric disorders since the December 1991 
surgery, including PTSD, depression with anxiety, and major 
depression.  See e.g. June 1996 VA psychiatric examination 
report and July 2000 private psychiatric examination report.  
It appears, however, that a psychiatric disorder was present 
prior to the December 1991 surgery.  See e.g. VA clinical 
records dated from October 1986 to April 1990 showing 
diagnoses such as adjustment disorder with mixed emotional 
features, rule out PTSD.  Given the nature of the medical 
evidence of currently record, the Board finds that medical 
examinations are necessary to resolve the veteran's claims 
for compensation under 38 U.S.C.A. § 1151.  See 38 U.S.C.A. § 
5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2002).

With respect to the claim of service connection for PTSD, the 
veteran also claims that his PTSD is related to in-service 
stressors.  These claimed stressors have been outlined above.  
In that regard, it is noted that the service records 
assembled on appeal do not show that the veteran participated 
in combat during service.  See VA O.G.C. Prec. Op. No. 12-99, 
65 Fed. Reg.  6,256-58 (2000) (defining "engaged in combat 
with the enemy.").  The U.S. Court of Appeals for Veterans 
Claims (Court) has held that where, as here, a veteran did 
not engage in combat with the enemy, his uncorroborated 
testimony, by itself, is insufficient to establish the 
occurrence of the alleged stressor.  Instead, the record must 
contain service records or other credible supporting evidence 
to corroborate his testimony as to the occurrence of the 
claimed stressors.  See Dizoglio v. Brown, 9 Vet. App. 163 
(1996); West v. Brown, 7 Vet. App. 70 (1994); 38 C.F.R. § 
3.304(f).  Additional development is needed in this regard.  

Additionally, a review of the record indicates that in 
connection with his claim, the veteran was afforded a VA 
psychiatric examination in June 1996.  At that time, the 
diagnoses were major depression and amnesic disorder due to 
head trauma.  PTSD was not diagnosed.  More recently, 
however, the veteran submitted a private July 2000 
psychiatric examination report showing a current diagnosis of 
PTSD.  Given the conflicting nature of the evidence of 
record, the Board is of the opinion that a VA psychiatric 
examination would be of assistance is resolving this issue.  

Finally, the Board finds that a VA medical examination is 
necessary with respect to the veteran's claims for a 
compensable rating for a left upper extremity disability and 
entitlement to special monthly compensation based on the loss 
of use of the left upper extremity.  In that regard, the 
record shows that in the September 1996 rating decision on 
appeal, the RO granted benefits under 38 U.S.C.A. § 1151 for 
nerve damage, muscle atrophy, and chronic pain syndrome of 
the left upper extremity, finding that such disability 
resulted from the December 1991 VA surgery.  The RO, however, 
determined that although the evidence of record showed that 
the veteran's left upper extremity was severe and would 
warrant an 80 percent rating under Diagnostic Code 8513, a 
noncompensable rating was nonetheless warranted as the 
majority of such symptomatology was referable to the 
veteran's July 1982 motorcycle accident residuals and not the 
December 1991 VA surgery.  The veteran was last examined for 
compensation purposes for this disability in June 1996.  At 
that time, however, the examiner did not specifically 
distinguish between the symptomatology referable to the 
motorcycle accident versus the December 1991 VA surgery.  
Thus, clarification is necessary.  

In view of the foregoing, this matter is remanded for the 
following action:  

1.  The RO should review the record and 
send an appropriate letter to the veteran 
to ensure compliance with all notice and 
assistance requirements set forth in the 
VCAA and its implementing regulations.  
This letter should also advise the 
veteran of the evidence necessary to 
substantiate his claim, as well as what 
evidence he is to provide and what 
evidence VA will attempt to obtain.  See 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

2.  The RO should contact the Social 
Security Administration (SSA) and secure 
a copy of the 1982 or 1983 decision 
awarding the veteran disability benefits, 
as well as copies of all supporting 
medical records utilized in making that 
decision.  The RO should also request 
copies of any medical records utilized by 
SSA in determining the veteran's 
continued entitlement to disability 
benefits.

3.  The RO should contact the veteran and 
request that he provide any specific 
information about the stressful events he 
claims caused his PTSD, including the 
dates, unit of assignment at the time of 
the claimed stressor, and the names of 
any service members who were also 
involved in the claimed events.  The RO 
should forward this information, and all 
necessary documents, to U.S. Armed 
Services Center for Unit Records Research 
(USASCRUR), 7798 Cissna Road, Suite 101, 
Springfield, Virginia 22150-3197 so that 
it can provide any information that might 
corroborate the stressors claimed by the 
veteran.  If referral to USASCRUR or 
other pertinent sources is to no avail, 
the RO should advise the veteran to 
submit alternate forms of evidence to 
support his claim of service connection 
for PTSD in compliance with the 
notification requirements in Dixon v. 
Derwinski, 3 Vet. App. 261, 263- 64 
(1992).  All attempts to obtain the 
records should be documented in the 
claims file.

4.  The veteran should be scheduled for a 
VA psychiatric examination to determine 
the nature and etiology of any current 
psychiatric disorder.  The claims folder 
must be provided to the examiner.  The 
examination report should include a 
detailed account of all pathology found 
to be present.  The examiner should also 
address the following questions:  (1) Is 
it as least as likely as not that the 
veteran sustained any additional 
psychiatric disability as a result of the 
December 1991 surgery at the Cincinnati 
VAMC?  (2) Does the veteran meet the 
diagnostic criteria for PTSD under DSM-
IV, including a sufficient stressor?  If 
so, is it as least as likely as not that 
there is a link between his current PTSD 
symptoms and any in-service stressor 
claimed by the veteran?  In providing the 
requested medical opinions, the examiner 
should provide a complete rationale and 
refer to the relevant evidence of record.  

5.  The veteran should also be afforded 
VA neurological examination to resolve 
the medical issues involved in his claim 
for compensation under 38 U.S.C.A. § 1151 
for headaches, bowel problems, and nerve 
damage to the right hand and arm, as well 
as his claim for a higher rating for his 
nerve damage, muscle atrophy, and chronic 
pain syndrome of the left upper 
extremity.  The claims folder must be 
made available to the examining physician 
for review in conjunction with the 
examination of the veteran.  The examiner 
should be requested to provide a medical 
opinion as to the whether it is at least 
as likely as not that the veteran 
sustained any additional headache 
disability, bowel disability, or nerve 
damage to the right hand and arm as a 
result of December 1991 surgery at the 
Cincinnati VAMC?  The examiner should 
also be advised that it has been 
determined that the veteran sustained 
additional disability of the left upper 
extremity as a result of the December 
1991 surgery.  He or she should be asked 
to provide a complete description of all 
additional left upper extremity 
symptomatology which was caused by the 
December 1991 surgery.  The examiner 
should also indicate whether the veteran 
has loss of use of the left upper 
extremity as a result of the December 
1991 surgery.  An explanation supporting 
the requested opinions should be provided 
for the record.  

6.  The RO should then review the claims 
files to ensure that all of the 
development requested has been completed.  
In particular, the RO should review the 
requested examination reports to ensure 
that they are responsive to and in 
complete compliance with the directives 
of this remand.  If they are not, the RO 
should institute corrective action.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

The RO should then readjudicate the claims.  If the benefits 
sought on appeal remain denied, the veteran and his 
representative should be provided an appropriate supplemental 
statement of the case and an opportunity to respond.  
Thereafter, the case should be returned to the Board.  By 
this remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is contacted by the RO.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



______________________________________________
	James L. March
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



